Name: 1999/554/EC: Commission Decision of 19 July 1999 establishing the ecological criteria for the award of the Community eco-label to copying paper (notified under document number C(1999) 2144) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  information technology and data processing;  marketing;  wood industry;  environmental policy
 Date Published: 1999-08-10

 Avis juridique important|31999D05541999/554/EC: Commission Decision of 19 July 1999 establishing the ecological criteria for the award of the Community eco-label to copying paper (notified under document number C(1999) 2144) (Text with EEA relevance) Official Journal L 210 , 10/08/1999 P. 0016 - 0021COMMISSION DECISIONof 19 July 1999establishing the ecological criteria for the award of the Community eco-label to copying paper(notified under document number C(1999) 2144)(Text with EEA relevance)(1999/554/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme(1), and in particular the second subparagraph of Article 5(1) thereof,(1) Whereas the first subparagraph of Article 5(1) of Regulation (EEC) No 880/92 provides that the conditions for the award of the Community eco-label shall be defined by product group;(2) Whereas Article 10(2) of Regulation (EEC) No 880/92 states that the environmental performance of a product shall be assessed by reference to the specific criteria for product groups;(3) Whereas, by Decision 96/467/EC(2), the Commission established ecological criteria for the award of Community Eco-label to copying paper, which, according to Article 3 thereof, expire 16 July 1999;(4) Whereas it is appropriate to revise the definition of the product group and the ecological criteria that were established by Decision 96/467/EC in order to reflect the developments in the market;(5) Whereas it is appropriate to adopt a new Decision establishing the specific ecological criteria for this product group, which will be valid for a further period of three years after the expiry of the period of validity of the previous criteria;(6) Whereas in accordance with Article 6 of Regulation (EEC) No 880/92 the Commission has consulted the principal interest groups within a consultation forum;(7) Whereas the measures set out in this Decision are in accordance with the opinion of the committee set up under Article 7 of Regulation (EEC) No 880/92,HAS ADOPTED THIS DECISION:Article 1The product group "copying paper" (hereinafter referred to as "the product group") shall mean: "Sheets or reels of unprinted paper in different formats, which are used for copying, fax machines or office printers. Thermally sensitive paper and carbonless paper are excluded".Article 2The environmental performance of the product group as defined in Article 1 shall be assessed by reference to the specific ecological criteria set out in the Annex.Article 3The product group definition and the criteria for the product group shall be valid from 17 July 1999 until 1 July 2002. If, however, on 1 July 2002 a new Decision establishing the ecological criteria for this product group has not yet been adopted, this period of validity shall instead end either on 1 July 2003 or on the date of adoption of the new Decision, whichever is sooner.Article 4For administrative purposes the code number assigned to the product group shall be "011".Article 5This Decision is addressed to the Member States.Done at Brussels, 19 July 1999.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ L 99, 11.4.1992, p. 1.(2) OJ L 192, 2.8.1996, p. 29.ANNEXIn order to qualify for an eco-label, the product as defined in Article 1 must comply with the criteria of this Annex, with tests carried out on application as indicated in the criteria. Where appropriate, other test methods may be used if their equivalence is accepted by the competent body assessing the application. Where no tests are mentioned, or are mentioned as being for use in verification or monitoring, competent bodies should rely as appropriate on declarations and documentation provided by the applicant and/or independent verifications.The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria in this Annex. (Note:it is not required to implement such management schemes.)These criteria aim in particular at promoting:- the reduction of discharges of certain toxic or otherwise polluting substances into waters,- the reduction of environmental damage or risks related to the use of energy (global warming, acidification, ozone depletion, depletion of non-renewable resources) by reducing energy consumption and related emissions to air,- the reduction of environmental damage or risks related to the use of hazardous chemicals,- the application of sustainable management principles in order to safeguard forests.The criteria are set at levels which promote the labelling of paper made from recycled fibres or from virgin fibres or mixtures thereof, produced with technologies reflecting best environmental standards.ECOLOGICAL CRITERIA1. Emissions to waterThe total discharges to water, after treatment (whether on-site or off-site), relating to the paper product shall be calculated as the sum of the discharges from the pulp and the paper production stages and shall not exceed:- 30 kg chemical oxygen demand (COD) per tonne of paper produced.COD shall be measured in accordance with ISO 6060 or equivalent standards,- 0,30 kg adsorbable organic halogens (AOX, as Cl) per tonne of paper produced. The amount of AOX (as Cl) discharged from each pulp manufacturing site shall not exceed 0,50 kg per air dry tonne of pulp.AOX shall be measured in accordance with ISO 9562, or equivalent standards. Measurement is not required where no chlorinated bleaching agents are used.Data on water consumption per tonne of pulp and paper produced in the various stages of the production process shall be reported. (Note:the data is necessary to evaluate the calculations of effluent loads and concentrations.)2. Emissions to airThe total emissions to air relating to the paper product shall be calculated as the sum of the emissions from the pulp and the paper production stages and shall not exceed:- 1,5 kg sulphur compounds (as S) per tonne of paper produced. The emissions related to the production of electricity need not be accounted for,- 3,0 kg nitrogen oxides (NOx, as NO2 equivalents) per tonne of paper produced. The emissions related to the production of electricity need not be accounted for,- 1500 kg carbon dioxide from non renewable sources per tonne of paper produced, including emissions from the production of electricity (whether on-site or off-site).3. Energy useThe total energy consumption relating to the paper product shall be calculated as the sum of the energy used in the pulp and the paper production stages and shall not exceed:- 26 G joule heat energy consumption per tonne of paper produced,- 7 G joule (1940 kWh) electricity per tonne of paper produced.The applicant shall calculate all energy inputs, divided into heat/fuels and electricity used during the production of pulp and paper, including the energy used in the de-inking of waste papers for the production of recycled paper.Total heat energy includes all purchased fuels, except fuels used for the internal generation of electricity. It also includes heat energy recovered by incinerating liquors and wastes from on-site processes (e.g. wood waste, sawdust, liquors, waste paper, paper broke), as well as heat recovered from the internal generation of electricity - however, the applicant need only count 80 % of the heat energy from such sources when calculating the total heat energy.Electric energy means net imported electricity coming from the grid and internal generation of electricity measured as electric power. Electricity used for waste water treatment need not be included.4. Fibres - Sustainable forest managementFibres may be wood fibres, recycled fibres or fibres from other material.In the case of virgin wood fibres from forests, the operators in charge of managing the sources from which the fibres originate shall implement principles and measures aimed at ensuring sustainable forest management. A declaration, charter, code of conduct, certificate or statement to this effect from these operators and/or from the pulp mills shall be presented.In Europe, the principles and measures referred to above shall correspond to those of the Pan-European operational level guidelines for sustainable forest management, as endorsed by the Lisbon Ministerial Conference on the Protection of Forests in Europe (2 to 4 June 1998). Outside Europe they shall correspond to the UNCED Forest Principles (Rio de Janeiro, June 1992) and, where applicable, to the criteria or guidelines for sustainable forest management as adopted under the respective international and regional initiatives (ITTO, Montreal Process, Tarapoto Process, UNEP/FAO Dry-Zone Africa Initiative).5. Dangerous chemical substancesChlorine gas shall not be used as a bleaching agent. This requirement does not apply to chlorine gas related to the production and use of chlorine dioxide. (Note:while this requirement also applies to the bleaching of recycled fibres, it is accepted that the fibres in their previous lifecycle may have been bleached with chlorine gas.)Chemical substances that are classified as dangerous for the environment and are assigned the risk phrases R50 and R53, according to Council Directive 67/548/EEC(1) as last amended by Commission Directive 98/98/EC(2), shall not be added in the production of paper by more than 0,1 % by weight of the paper.6. Waste managementAll producers of pulp and copying paper shall have a system for the handling of waste(3) and residual products arising from the production plants. The system shall be documented or explained in the application and include information on at least the following points:- procedures for separating and using recyclable materials from the waste stream,- procedures for recovering materials for other uses, such as incineration for raising process steam, or agricultural use,- procedures for the handling of hazardous waste(4).FITNESS FOR USEThe product shall be fit for use.CONSUMER INFORMATIONThe product shall bear the following information on the primary and secondary package: "This product qualifies for the Community eco-label because it meets requirements that, among others, limit emissions to water (COD, AOX), to air (S, NOx, CO2), energy use and the use of fossil fuels.Please collect used paper for recycling."In addition, the manufacturer may also provide a statement indicating the minimum percentage of recycled fibres.(1) OJ L 196, 16.8.1967, p. 1.(2) OJ L 355, 30.12.1998, p. 1.(3) As defined by the relevant regulatory authorities of the pulp and paper production sites in question.(4) As defined by the relevant regulatory authorities of the pulp and paper production sites in question.Technical appendixDEFINITIONS, TESTING REQUIREMENTS AND DOCUMENTATIONAll emission parametersThe period for the measurements or mass balances shall be based on the production during 12 months. In case of a new or rebuilt production plant, the measurements shall be based on at least 45 subsequent days of stable running of the plant. The measurement shall be representative for the respective campaign.If a product is made out of different pulp qualities, the emission values from the pulp production shall be calculated as weighted averages of all pulps used. The total emissions shall be calculated by adding the emissions from the pulp production to the emissions from the production of the copying paper.Accredited laboratories or independent test institutes following the standard EN 45001 shall carry out measurements. The laboratory of the pulp or paper manufacturer may, however, be approved for the analyses of discharges if any of the following conditions are fulfilled:- the relevant regulatory authorities accept the relevant sampling and measurements made in that laboratory or- the manufacturer has a quality system which includes sampling and analysis supervision and is certified according to ISO 9001 or ISO 9002 or- is an official GLP (good laboratory practice) approved laboratory.Measurements of water emissions shall be taken on unfiltered and unsettled samples either after treatment at the plant or after treatment by a public treatment plant.AOXAOX shall be measured in processes where chlorine compounds are used for the bleaching of the pulp. This means that AOX need not be measured:- in the effluent from non-integrated paper production, or- in the effluents from pulp production without bleaching, or- where the bleaching is performed with chlorine-free substances.Sulphur and nitrogen oxidesThe applicant shall provide a balance on the air emissions of sulphur and nitrogen oxides. This balance shall include all such emissions which occur during the production of pulp and paper, except those related to the production of electricity. Measurements shall include recovery boilers, lime kilns, steam boilers and destructor furnaces for strong smelling gases, if available. Diffuse emissions shall be accounted for.Carbon dioxideThe applicant shall provide a balance of the air emissions of carbon dioxide. This balance shall include all sources of non-renewable fuels during the production of pulp and paper, including the emissions from the production of electricity (whether on-site or off-site). The emission factors from Table 1 shall be used in the calculation of the CO2 emissions from fuels.Table 1Equivalents of CO2 from non renewable fuels>TABLE>For grid electricity, the value quoted in the table shall be used for all sites within the European Union. For sites outside the European Union, the applicant may present documentation establishing the average value for their supplier(s) of electricity, and use this average value instead of the value quoted in the table.Dangerous chemical compoundsThe applicant shall present a declaration from each pulp supplier that chlorine gas has not been used for the bleaching of the pulps.The applicant shall present a list of the chemical products used in the paper production. The list shall include the brand name of the product, the area of use and the name of the supplier. In addition to this list, a declaration with the following meaning shall be included: "none of the substances classified as dangerous for the environment and assigned the risk phrases R50 and R53, according to Council Directive 67/548/EEC(1) as last amended by Commission Directive 98/98/EC(2), are added in the paper production process by more than 0,1 % by weight of the paper". The production of pulp is not covered by this requirement.Waste managementThe applicant shall provide a document describing the procedures for the handling of wastes and residual materials from the different stages of the pulp and paper production according to the requirements mentioned above.Fitness for useThe applicant shall provide evidence to demonstrate that the product is fit for use. This evidence may include data from appropriate ISO or CEN test methods, but may include national or in-house test procedures as well. Details of the test procedures shall be provided with the application.(1) OJ L 196, 16.8.1967, p. 1.(2) OJ L 355, 30.12.1998, p. 1.